                                            485 Madison Avenue, 7th Floor
                                             New York, New York 10022
                                                 Tel: (212) 588-0540
                                                 Fax: (212) 202-4840


David M. Olasov
Partner
646.583.5968 Direct Dial
dolasov@olasov.com




                                                                               February 12, 2021
          Honorable Vera M. Scanlon
          Magistrate Judge,
          United States District Court for the Eastern District of New York
          225 Cadman Plaza East, 1214 South
          Brooklyn, New York 11201

                  Re: La Liberte v. Reid (1:18-cv-05398-DLI-VMS)

          Dear Judge Scanlon:

                  This letter brief is submitted on behalf of plaintiff Roslyn La Liberte in response to the
          February 5, 2021 letter brief of John Reichman in support of the application of Joy Reid to compel
          a further supplemental response in connection with plaintiff’s initial disclosures. Defendant’s
          papers unfortunately do not actually spell out what the problem is, focusing instead on a draft
          Confidentiality Order, which could perhaps be a vehicle for the problem’s solution, but is not in
          its current form, as composed by defendant’s counsel. In this letter, plaintiff La Liberte sets out
          the problem, which is identified in my email of February 2, 2021to Mr. Reichman, which is
          attached to him moving papers. We propose one solution in this letter brief, although there could
          be others.

                   In plaintiff’s initial disclosures, plaintiff gave a preliminary calculation of its special
          damages, which principally consisted of lost profits estimated at $1,043,114.69, based on the loss
          of continuing clients of the plaintiff’s company, which is a pass-through entity. La Liberte owns
          and runs a business providing renovation, design and construction services to franchise businesses
          principally in the greater Los Angeles metropolitan area. In that community many of the franchise
          owners and their managers are minority/Hispanic. After defendant Reid published her tweets and
          posts falsely accusing La Liberte of racist conduct addressed to a 14-year old Hispanic boy,
          attracting a deluge of hostile criticism and notoriety, a bunch of her franchise customers, but not
          all of them, dropped La Liberte and her company like a hot cake. La Liberte was able to salvage
          some relationships by giving them assurances that they would not be dragged into the controversy
Honorable Vera M. Scanlon
February 12, 2021
Page 2


raised by the Reid publications or what came to be this litigation. Other customers just moved on.
Some no doubt have no stomach for defending a business relationship with an accused racist.
Others simply want to avoid attention and unwanted controversy. There are other franchise
renovation, design and construction companies that can be engaged without publicity. Life,
including life in business, is short.

        Mr. Reichman objected to plaintiff’s initial disclosures that were served on December 14,
2020 on the grounds that they did not spell out the details of special damages, did not attach
invoices that plaintiff must have and did not do a calculation of per se damages. In its July 15,
2020 opinion, the Second Circuit held that the defamation claims in the first amended complaint
supported an award of per se damages, which are presumed as a matter of law, and that plaintiff
did not need to plead or prove special damages. See La Liberte v. Reid, 966 F.3d 79 (2d Cir. July
15, 2020). Some of this was raised with Your Honor at the initial conference on January 11, 2021,
and you directed counsel to try to sort this out. Under clear authority of this District, e.g., Cantu
v. Flanigan, 705 F. Supp.2d 220 (E.D.N.Y 2010), per se damages, are not “calculated,” as that
term is understood. Mr. Reichman’s demand for a “calculation” could not be accommodated. But
his objections about papering invoices and breaking out individual customers could be met,
although it would be quicker, easier and cheaper to do so in response to ordinary discovery. Lin
Wood and I decided that it was not worth the fight, so plaintiff made a supplemental initial
disclosure submission on January 29, 2021. The supplemented disclosure broke out the various
customers, but did not identify them.

        Mr. Reichman has continued to press for the names and addresses of the lost customers,
although at this juncture the only thing he can do with the names is to pursue them, presumably
for its in terrorem value to threaten La Liberte’s continuing customer base through the lost
customers, who are in the same community, in every sense of the term. As I explained to Mr.
Reichman in my February 2, 2021 email,

               To move matters forward, why don't you do a draft of a protective
               order that you are prepared to sign. One concern is that your client
               and its representatives will run amuck with our client's continuing
               business relationships. Hers is a tight community of franchisees and
               servicers. So messing with prior relationships of some standing is
               calculated to impact continuing ones. It doesn't take genius to
               appreciate that your client's labeling our client a racist doing racist
               things is highly likely to adversely affect her standing in a
               community of contractors and business people with a substantial
               population of Hispanic and other minorities.
               I will call you after I review your draft.
               Also, let me know if you have abandoned your position on
               calculation of per se damages in light of the applicable case
               authority. Fighting over the initial disclosures statement is not an
               efficient way to proceed.
Honorable Vera M. Scanlon
February 12, 2021
Page 3


         In his letter brief, Mr. Reichman has apparently abandoned defendant’s position concerning
the “calculation” of per se damages. Mr. Wood’s concern as expressed to Mr. Reichman was that
the proposed Confidentiality Order, in the form admittedly pulled by defendant from some generic
order her counsel found in some other case, is irrelevant to his legitimate fear that the former
customers will be outraged by the violation of their privacy rights. I agree with that, but feel
strongly that there is no reason at this juncture to involve them at all. No one could possibly think
that La Liberte is continuing to do business with these folks, but concealing that fact in this
litigation. The vector of harm is for defendant to go after them now, knowing that they will surely
let their friends in the small community of franchisees know that La Liberte has gotten them
involved in her litigation affairs with Joy Reid. Does it really make any difference whether these
former customers show candor about their reasons for moving on, or simply slough it off?
Whatever the case, this would “soft” testimony, with limited if any evidentiary value. The real
value is the threat to La Liberte’s continuing business.

       Accordingly, we propose that, under a suitable order, plaintiff will provide the details of
the former customers and their relevant prior contractual relationships with La Liberte and her
company but that defendant’s approach to any of these customers be deferred until after La Liberte
is deposed and the defendant thereafter make some showing to Your Honor of a purpose for the
depositions of these former customers. This could be done in a Confidentiality Order, which is
what I had had in mind, or separately, which is what occurred to Mr. Wood.

                                                      Respectfully yours,

                                                      s/ David M. Olasov

                                                      David M. Olasov

cc. John Reichman, Esq.
